STATE OF WEST VIRGINIA
                              SUPREME COURT OF APPEALS

    State of West Virginia, Plaintiff Below,
    Respondent                                                                           FILED
                                                                                     October 20, 2015 
    vs) No. 15-0030 (Ohio County 12-F-83)                                           RORY L. PERRY II, CLERK
                                                                                  SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
    Joshua Bowman, Defendant Below,
    Petitioner


                                  MEMORANDUM DECISION
           Petitioner Joshua Bowman, by counsel John M. Jurco, appeals the Circuit Court of Ohio
    County’s December 17, 2014, order resentencing him to a cumulative term of incarceration of 9
    to 100 years following his guilty plea to five counts of burglary, three counts of conspiracy, and
    one count of bringing stolen property into the State. The State, by counsel Jonathan Porter, filed
    a response. Petitioner filed a reply. On appeal, petitioner alleges that the circuit court erred in
    imposing the maximum allowable sentence for these offenses.

            This Court has considered the parties’ briefs and the record on appeal. The facts and legal
    arguments are adequately presented, and the decisional process would not be significantly aided
    by oral argument. Upon consideration of the standard of review, the briefs, and the record
    presented, the Court finds no substantial question of law and no prejudicial error. For these
    reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
    of the Rules of Appellate Procedure.

            In October of 2012, petitioner and the State entered into a plea agreement whereby
    petitioner would plead guilty to five counts of burglary, three counts of conspiracy, and one
    count of bringing stolen property into the State. As part of the agreement, the State agreed to
    forebear prosecution on all known offenses committed during the subject burglary spree, which
    amounted to at least fourteen other offenses. The charges stemmed from an eight-to-nine month,
    multi-state crime spree that saw petitioner, and sometimes others, burglarize dozens of
    residences, sell the stolen property, and generally conspire to commit crimes. Charges from this
    same timeframe were also pending in the State of Ohio and the Commonwealth of Pennsylvania.
    The circuit court accepted petitioner’s guilty plea on October 23, 2012.

            The circuit court held a sentencing hearing in December of 2012 and imposed the
    following sentences: one to fifteen years of incarceration for each of the five counts of burglary;
    one to five years for each of the three counts of conspiracy; and one to ten years of incarceration
    for the lone count of bringing stolen property into the State. The circuit court ordered that these
    sentences be served consecutively, resulting in a cumulative sentence of 9 to 100 years of
    incarceration. Thereafter, by order entered on December 17, 2014, the circuit court resentenced


                                                        1 
            
 
petitioner to the same terms for purposes of appeal, and it is from that order that petitioner
appeals.

        We have previously held that “‘[s]entences imposed by the trial court, if within statutory
limits and if not based on some [im]permissible factor, are not subject to appellate review.’
Syllabus Point 4, State v. Goodnight, 169 W.Va. 366, 287 S.E.2d 504 (1982).” Syl. Pt. 3, State v.
Georgius, 225 W.Va. 716, 696 S.E.2d 18 (2010). We note that petitioner’s sentences for his
crimes are within the applicable statutory limitations. Specifically, West Virginia Code § 61-3-
11(a) states that any person who is guilty of burglary “shall be confined in the penitentiary not
less than one nor more than fifteen years.” Similarly, West Virginia Code § 61-10-31 states that
an individual convicted of conspiracy “shall be punished by imprisonment in the penitentiary for
not less than one nor more than five years . . . .” Finally, West Virginia Code § 61-3-19 states as
follows:

       If any person shall bring into this State, or shall receive, convert to his own use, or
       sell, property of any character, of value, which was stolen in another state, and
       which he knows or has reason to believe was stolen, he shall be deemed guilty of
       the larceny thereof in the county in which such property may be found, used,
       converted or sold, and may be prosecuted for such offense therein, and, upon
       conviction, shall be punished as provided for the offense of larceny committed
       within this state

Pursuant to West Virginia Code § 61-3-13(a), if a person is guilty of larceny of goods or chattels
valued at more than $1,000, he or she “shall be imprisoned in the penitentiary not less than one
nor more than ten years . . . .” As such, it is clear that petitioner was sentenced within the
applicable statutory guidelines and his sentences are not reviewable on appeal.

        Moreover, the Court does not agree that the circuit court based petitioner’s sentences on
any impermissible factor. In fact, petitioner’s argument on appeal is based almost entirely on the
allegation that the State presented the circuit court with allegedly impermissible evidence at
sentencing in the form of references to crimes of which petitioner was not convicted. However,
the record is clear that it was petitioner’s own counsel who first referenced the fourteen other
counts of which the State agreed to forebear prosecution. We have previously held that

               “[a] judgment will not be reversed for any error in the record introduced
       by or invited by the party seeking reversal.” Syllabus Point 21, State v. Riley, 151
       W.Va. 364, 151 S.E.2d 308 (1966), overruled on other grounds by Proudfoot v.
       Dan’s Marine Service, Inc., 210 W.Va. 498, 558 S.E.2d 298 (2001).

Syl. Pt. 3, Hopkins v. DC Chapman Ventures, Inc., 228 W.Va. 213, 719 S.E.2d 381 (2011). Our
review of the record clearly shows that it was petitioner who first addressed these crimes and, as
such, we find no error in the State addressing them as well.

        Further, the State only referenced these same counts in addressing the circuit court as to
the considerable benefit petitioner obtained by entering into the plea agreement. Simply put,
there is nothing in the record that shows the circuit court considered, or otherwise based its

                                                     2 
        
sentence on these allegedly impermissible factors. While petitioner asserts that the State’s
argument that the sentence needed to “speak justice for multitudes of victims” is evidence of the
circuit court’s reliance on an impermissible factor, the Court does not agree. There is nothing in
the record to indicate if the “multitude of victims” the State referenced consisted solely of those
victims of crimes that petitioner was being prosecuted for, or if other victims of offenses for
which petitioner was not prosecuted were included. Either way, there is, again, no evidence that
the circuit court based its sentences on any impermissible factors.

       For the foregoing reasons, the circuit court’s December 17, 2014, sentencing order is
hereby affirmed.

                                                                                        Affirmed.


ISSUED: October 20, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II
        




                                                    3